Citation Nr: 1341728	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  11-02 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a stomach disability.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for disability exhibited by head pains.

4.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral shoulder disability.

5.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for disability exhibited by hip/thigh pain.

6.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for diabetes mellitus, type II, claimed as due to Gulf War Syndrome.
7.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for disability exhibited by sleep disturbance.

8.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for keloids.

9.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for disability exhibited by hand rash.

10.  Entitlement to service connection for hypercholesterolemia.

11.  Entitlement to service connection for athlete's foot.

12.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Calvin K. Hastie, Sr., Attorney-at-law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955 and from December 1990 to May 1991, with interim service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated April 2009 and August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2013, the Veteran presented sworn testimony during a personal hearing in Columbia, South Carolina, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As will be discussed below, the Veteran's back disability claim is being reopened herein; the underlying issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below.  Additionally, the issues of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for keloids as well as the claims of entitlement to service connection for hypertension and athlete's foot are also addressed in the REMAND portion of the decision below and are REMANDED to the RO.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In a September 2001 decision, the RO denied the Veteran's claims of entitlement to service connection for a stomach disability, disability exhibited by head pains, bilateral shoulder disability, disability exhibited by hand rash, disability exhibited by sleep disturbance, disability exhibited by hip/thigh pain, and back disability.  The Veteran subsequently withdrew an appeal as to these claims.

2.  The evidence submitted since the September 2001 RO decision is cumulative of the record at the time of the prior final denials of service connection for a stomach disability, disability exhibited by head pains, bilateral shoulder disability, disability exhibited by hand rash, and disability exhibited by sleep disturbance, and does not raise a reasonable possibility of substantiating the claims.

3.  In a February 2003 decision, the RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus, type II.

4.  The evidence submitted since the February 2003 RO decision is cumulative of the record at the time of the prior final denial of service connection for diabetes mellitus, type II, and does not raise a reasonable possibility of substantiating the claim.

5.  The evidence submitted since the September 2001 RO decision is neither cumulative nor redundant of the record at the time of the prior final denial of the back disability claim, and raises a reasonable possibility of substantiating the pending claim of entitlement to service connection for a back disability.

6.  Hypercholesterolemia is a laboratory finding which reflects elevated cholesterol; it is not a disease for VA compensation purposes.


CONCLUSIONS OF LAW

1.  A September 2001 decision denying the claims of entitlement to service connection for a stomach disability, disability exhibited by head pains, bilateral shoulder disability, back disability, disability exhibited by hand rash, disability exhibited by hip/thigh pain, and disability exhibited by sleep disturbance is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  Since the September 2001 Board decision, new and material evidence has not been received with respect to the claims of entitlement to service connection for a stomach disability, disability exhibited by head pains, bilateral shoulder disability, disability exhibited by hip/thigh pain, disability exhibited by hand rash, and disability exhibited by sleep disturbance; these claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  A February 2003 RO decision denying the claim of entitlement to service connection for diabetes mellitus, type II is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2013).

4.  Since the February 2003 rating decision, new and material evidence has not been received with respect to the claim of entitlement to service connection for diabetes mellitus, type II; this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  Since the September 2001 RO decision, new and material evidence has been received with respect to the claim of entitlement to service connection for a back disability; this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  Hypercholesterolemia is not a disability for which compensation may be granted and, as such, service connection is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012); Allen v. Brown, 7 Vet. App. 439, 448 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to the back disability claim, the Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim of service connection for a back disability, no further discussion of these specific VCAA requirements is required.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

With respect to the claims of service connection for stomach disability, disability exhibited by head pains, bilateral shoulder disability, disability exhibited by hand rash, disability exhibited by sleep disturbance, disability exhibited by hip/thigh pain, and diabetes mellitus, pre-decisional notice letters in January 2009, March 2009, April 2009, and June 2009 complied with VA's duty to notify the Veteran with regard to these issues.  The letters also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, in the January 2009 and April 2009 letters, the RO informed the Veteran of its duty to assist him in substantiating his new and material claims under the VCAA, and the effect of this duty upon these issues.  These letters informed him of what constituted new and material evidence to reopen the previously denied, unappealed claims.  He was informed that evidence is new if it is submitted to the VA for the first time and that material evidence must pertain to the reason the claims were previously denied.  This correspondence also met the specificity required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was advised of the exact reason for the previous denials and the evidence needed to reopen the claims for service connection.

Regarding VA's duty to assist as to the current issues on appeal, the RO obtained the Veteran's service treatment records (STRs), service personnel records, as well as VA and private treatment records in furtherance of his claims.

There is no indication that any additional action is needed to comply with the duty to assist.  With regard to the pending claims, examinations are not necessary if no new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  As will be discussed below, the Veteran has not submitted evidence sufficient to reopen the pending claims.  Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  New and material evidence claims

In the current appeal, the Veteran contends that he suffers from a stomach disability, disability exhibited by head pains, bilateral shoulder disability, back disability, disability exhibited by hand rash, disability exhibited by sleep disturbance, disability exhibited by hip/thigh pain, and diabetes mellitus, type II, that were sustained in service.  In this regard, review of the claims file shows that service connection for a stomach disability, disability exhibited by head pains, bilateral shoulder disability, back disability, disability exhibited by hand rash, hip disability, and disability exhibited by sleep disturbance was denied by the RO in a decision dated in September 2001.  Although the Veteran initially appealed the denial of these claims; he ultimately withdrew his appeals in a signed statement dated November 2002.  See 38 C.F.R. § 20.204 (2013).  Accordingly, the September 2001 RO decision is therefore final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.

With respect to the diabetes mellitus, type II, the claim was denied in a February 2003 RO decision.  The Veteran did not appeal the denial and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).
For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  See 38 C.F.R. § 3.156(a) (2013).

According to the Court, the pertinent VA law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

a. Stomach disability, disability exhibited by head pains, bilateral shoulder disability, disability exhibited by hand rash, disability exhibited by sleep disturbance, disability exhibited by hip/thigh pain, and diabetes mellitus.

As noted above, the Veteran's claims of service connection for a stomach disability, disability exhibited by head pains, bilateral shoulder disability, disability exhibited by hand rash, and disability exhibited by sleep disturbance were last previously considered and denied in the September 2001 rating decision.  His claim of service connection for diabetes mellitus was denied in a February 2003 rating decision.  The evidence associated with the Veteran's claims file at the time of the last final denials included, but was not limited to, VA and private treatment records, STRs, service personnel records, lay statements, a letter from Dr. J.C.W. dated December 2002, and the multiple VA examination reports.

At the time of the September 2001 rating decision, the Veteran's contended that he had disabilities of the stomach, head, and shoulders, as well as a hand rash, hip pain, and sleep disturbance, which were incurred during his military service to include his periods of active duty service, active duty for training (ACDUTRA) service, and inactive duty for training (INACDUTRA) service.  See the Veteran's formal claim dated December 2000.

At the time of the February 2003 rating decision, the Veteran asserted that he developed diabetes mellitus, type II, due to Gulf War Syndrome.  See the Veteran's statement dated November 2002.

Here, the Veteran's available service records demonstrated active duty service from April 1953 to April 1955 and from December 1990 to May 1991 with additional service in the Army National Guard.  A STR dated May 1953 documented a complaint of headache.  An August 1953 STR documented complaints of intermittent vomiting.  A July 1954 STR indicated a diagnosis of gastroenteritis.  Cramps in legs after exercise were documented in examinations dated January 1973 and December 1974.  The Veteran's complaint of nausea was noted in December 1990; he was diagnosed with probable viral syndrome, at that time.

Post-service treatment records documented the Veteran's complaints of a 'bubbling stomach' in March 1993.  An April 1993 VA treatment record noted a diagnosis of peptic ulcer disease.  A September 1993 Persian Gulf screening indicated that the Veteran had continuing medical problems related to his stomach and hip.  VA treatment records dated in May 1994 documented complaints of hip and shoulder pain.  X-rays dated in May 1994 revealed mild degenerative changes of the left shoulder and cervical spine; x-rays of the right hip were normal.  A November 2000 VA treatment record noted the Veteran's complaint of pain in the right hip down the right leg, probable osteoarthritis was indicated.  A VA examination conducted in May 2001 indicated that the Veteran had "no known history of pelvic ulcer disease."  The examiner also noted the Veteran's ongoing upper gastrointestinal symptoms, most consistent with gastroesophageal reflux disease (GERD).  A VA dermatological examination conducted in May 2001 documented a diagnosis of dry, scaling rash located between the phalanges at the metacarpal phangeal joints on his right hand.  A VA neurological examination in April 2001 documented bilateral radiculopathy in both legs.  A possible diagnosis of diabetes mellitus was noted in the April 2001 VA psychological examination.  An x-ray conducted in May 2001 revealed degenerative changes in the right shoulder.  A diagnosis of diabetes mellitus, type II, was documented in September 2000.  Right hip and leg pain was shown in November 2000.  Diverticular disease was indicated in December 2000.  X-rays conducted in January 2001 revealed mild degenerative changes of both hips.  Cracking and fissures on the right hand were shown in August 2001.

In a letter dated December 2002, Dr. J.C.W. opined that there "is a possible link between the development of [the Veteran's diabetes mellitus, type II] and his service in the Gulf conflict."

As indicated above, the September 2001 and February 2003 RO denials of the pending claims are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2013).  The Board's inquiry will therefore be directed to the question of whether any additionally received evidence bears directly and substantially upon the specific matters under consideration.

After a thorough review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence sufficient to reopen the claim of entitlement to service connection for a stomach disability, disability exhibited by head pains, bilateral shoulder disability, disability exhibited by hand rash, disability exhibited by sleep disturbance, disability exhibited by hip/thigh pain, and diabetes mellitus has not been submitted.

The evidence associated with the claims file subsequent to the pertinent rating decisions includes, but is not limited to, the Veteran's January 2008 and November 2008 claims to reopen; VA and private treatment records; and lay statements of the Veteran including his October 2013 Board hearing testimony.

Medical evidence has been added to the record indicating that the Veteran continues to suffer from stomach, headache, and shoulder disabilities, as well as, hand rash, sleep disturbance, hip/thigh pain, and diabetes mellitus.  With regard to the Veteran's repeated assertions concerning the incurrence and etiology of the current claims, his repeated contentions are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Further, this evidence cannot be considered "material" because it is reiterative of the medical evidence already of record documenting currently diagnosed disabilities as well as the Veteran's contentions of in-service injury and continuing symptomatology.  Moreover, while the Board acknowledges that the Veteran is presumed credible for the purpose of determining whether new and material evidence has been submitted, the record does not indicate that he is competent to opine on complex medical questions such as the etiology of his claimed disabilities.

The Board has considered the recent holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  Id.  See also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). 

However, as indicated above, in the current appeal the Veteran has not provided evidence or argument concerning nexus between the claimed stomach disability, disability exhibited by head pains, bilateral shoulder disability, disability exhibited by hand rash, disability exhibited by sleep disturbance, disability exhibited by hip/thigh pain, and diabetes mellitus and his military service, which was not reiterative of the evidence previously of record.  Accordingly, his contentions made during the current appeal may not be deemed to be material.  Shade, supra.

The Veteran has been accorded ample opportunity to submit new and material evidence but has failed to do so.  38 U.S.C.A. § 5107(a).  As the additionally received evidence does not tend to establish a nexus, it does not raise a reasonable possibility of substantiating the claims on the merits.  See 38 C.F.R. § 3.156 (2013).  The Board must therefore conclude that new and material evidence has not been received and that the Veteran's claim for service connection for a stomach disability, disability exhibited by head pains, bilateral shoulder disability, disability exhibited by hand rash, disability exhibited by sleep disturbance, disability exhibited by hip/thigh pain, and diabetes mellitus, type II, may not be reopened.  The benefits sought on remain denied.

b. Back disability

With respect to the claimed low back disability, the relevant evidence of record at the time of the September 2001 RO decision consisted of STRs, which were pertinently absent any complaint of or treatment for a back disability.  In addition, the record included VA treatment records dated in May 1994 documenting complaints of low back pain.  X-rays dated in May 1994 revealed mild degenerative changes of the lumbar spine.  A VA neurological examination in April 2001 documented a diagnosis of ruptured disk; the examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine.  Magnetic resonance imaging (MRI) of the lumbar spine revealed prominent spinal stenosis with possible nerve impingement and facet hypertrophy.  Ongoing back problems were noted in private treatment records dated January 2001 and February 2001.  In multiple statements, the Veteran asserted the onset of back pain in his military service which continued to the present day.

As indicated above, the September 2001 RO denial of the pending claim is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2013).  The Board's inquiry will therefore be directed to the question of whether any additionally received evidence bears directly and substantially upon the specific matters under consideration.

Relevant evidence received since the March 2007 decision consists of VA and private treatment records, a letter from Dr. J.C.W. dated November 2002, and the Veteran's October 2013 Board hearing testimony.  After a review of the entire record, and for the reasons expressed immediately below, the Board finds that additional evidence has been submitted that is sufficient to reopen the Veteran's claim.

Pertinently, in a November 2002 statement, Dr. J.C.W. opined, with respect to the currently diagnosed lumbar stenosis, "[i]t is possible that [this disability] could be associated with [the Veteran's] services in the Gulf War."

The Board finds that the November 2002 letter from Dr. J.C.W. in support of medical nexus is new evidence as it was not previously of record when the last final denial was made.  Further, it is material because it is supporting evidence of a possible nexus with military service.

As a result, the Board finds that the November 2002 private medical opinion of Dr. J.C.W., which is presumed credible, see Justus, supra, constitutes new and material evidence as it at least suggests a medical nexus between the Veteran's back disability and his military service.  See Shade, supra.  The evidence relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for a back disability is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Hypercholesterolemia claim

The Veteran claims that he is entitled to service connection for hypercholesterolemia.

Hypercholesterolemia is defined as "excessive cholesterol in the blood." Dorland's Illustrated Medical Dictionary 880 (30th ed. 2003).  Elevated cholesterol is a laboratory test result and not, in and of itself, a disability.  See 61 Fed. Reg. 20,440 (May 7, 1996); see also Martinak v. Nicholson, 21 Vet. App. 447, 451 (2007) (Court lacks jurisdiction to review which disabilities the Secretary has chosen to include in the rating schedule).  Hypercholesterolemia is not shown to be reflective of a chronic, acquired disability for VA compensation purposes.  As such, disability benefits are not available for hypercholesterolemia.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypercholesterolemia, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The claim to reopen the previously denied claim of entitlement to service connection for a stomach disability is denied.

The claim to reopen the previously denied claim of entitlement to service connection for disability exhibited by head pains is denied.

The claim to reopen the previously denied claim of entitlement to service connection for a bilateral shoulder disability is denied.

The claim to reopen the previously denied claim of entitlement to service connection for a back disability is denied.

The claim to reopen the previously denied claim of entitlement to service connection for disability exhibited by hand rash is denied.

The claim to reopen the previously denied claim of entitlement to service connection for disability exhibited by sleep disturbance is denied.

The claim to reopen the previously denied claim of entitlement to service connection for disability exhibited by hip/thigh pain is denied.

The claim to reopen the previously denied claim of entitlement to service connection for diabetes mellitus, type II, is denied.

New and material evidence sufficient to reopen a claim for service connection for a back disability has been received; to this extent, the appeal is allowed.

The claim of entitlement to service connection for hypercholesterolemia is denied.


REMAND

For the reasons expressed below, the Board finds that the remaining claims on appeal - entitlement to service connection for a back disability, hypertension, and athlete's foot, as well as the claim of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for keloids - must be remanded for further development.

The Veteran seeks to reopen his claim of entitlement to service connection for keloids.  However, a review of the claims file does not indicate that the Veteran received appropriate notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) for his claim to reopen.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013).  Specifically, the Veteran was not adequately notified of the evidence and information necessary to reopen a disallowed claim (i.e., what constitutes new and material evidence), nor was he notified of what was required to substantiate the underlying claim for service connection.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that had been found insufficient in the previous denial.

If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, the Board finds that a remand of this issue is required to satisfy the notification provisions of the VCAA in accordance with Kent, supra, and the notice provisions of 38 U.S.C.A. § 5103(a).

The Veteran asserts entitlement to service connection for a back disability, hypertension, and athlete's foot.  To this end, service connection may be granted for disability resulting from either disease or injury incurred or aggravated during active duty for training (ACDUTRA).  With respect to time periods of inactive duty for training (INACDUTRA), service connection may only be granted for injury (and not disease) so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).

With regard to the reopened claim of entitlement to service connection for a back disability, the Veteran is currently diagnosed with degenerative disc disease of the lumbar spine.  See the VA neurological examination dated April 2001.  He has contended that he initially developed back symptomatology in 1983, during his service in the National Guard.  See the October 2013 Board hearing transcript.  However, the Veteran has not identified a specific injury to his back that caused these symptoms.  Id.  Rather, he seems to assert that his back disability was aggravated by his second period of active duty service dating from December 1990 to May 1991.  Id.  The Veteran has not been afforded a VA examination in order to address the etiology of his back complaints.

With respect to the hypertension claim, the evidence shows that the Veteran is currently diagnosed with hypertension.  A review of the record documents a continuing diagnosis of hypertension in 1984 and 1988.  Moreover, hypertension was documented in STRs dated from the Veteran's second period of active duty service in April 1991 and May 1991.  Accordingly, the record suggests that the Veteran's hypertension pre-existed his second period of active duty service.  However, the Veteran has not been afforded a VA medical opinion in order to address the question of aggravation.

As to the claimed athlete's foot, a current diagnosis is indicated in the record.  See the VA treatment records dated July 2006.  Additionally, the Veteran has asserted that he initially developed athlete's foot during his initial period of active duty from April 1953 to April 1955.  See, e.g., the Board hearing transcript dated October 2013.  Although his STRs from that period do not reflect a diagnosis of athlete's foot, the Veteran is competent to testify to observable symptoms such as a rash on his feet.  However, there is no competent opinion of record addressing the question of medical nexus as to the athlete's foot claim

In sum, there remain questions as to etiology of these claimed disabilities.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim) and Colvin v. Derwinski, 1 Vet. App. 191, 195 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  A remand for VA medical opinions should therefore be accomplished in order to address these outstanding questions with respect to the Veteran's claimed back disability, hypertension, and athlete's foot.

Additionally, review of the record reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The AOJ must review the claims file and ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully complied with and satisfied in accordance with 38 C.F.R. § 3.159 (2013).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In particular, the AOJ must specifically apprise the Veteran of the requirement that, in accordance with 38 C.F.R. § 3.156, new and material evidence must be received in order to reopen his previously denied claim of entitlement to service connection for keloids.  The notification letter should explain what constitutes new and material evidence, and the Veteran should be told of the bases for the previous denials and consequently what is now required to reopen.  See Kent, supra.  He should also be instructed as to what is required to substantiate the underlying service connection claim.  Id.

2. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records dating from June 2013.  All such available documents should be associated with the claims file.

3. Schedule the Veteran for a VA examination with a physician to determine the etiology of the claimed back disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology should be annotated in the examination report.  Pertinent testing deemed necessary should be accomplished; the results of any such studies should be included in the examination report.

Following review of the claims file and examination of the Veteran, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that his currently diagnosed back disability was incurred in or aggravated by his military service.  If the examiner finds that the Veteran's back disability pre-existed his second period of active duty service (December 1990 to May 1991), he/she should provide an opinion as to whether pre-existing back disability underwent a worsening beyond its natural progression during second period of active duty service from December 1990 to May 1991.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4. VBA should refer the VA claims file to a physician with appropriate expertise for the purpose of addressing the Veteran's claimed hypertension.  The Veteran does not need to be examined.  The Veteran's VA claims file, including a copy of this remand and the Veteran's complete service records, must be made available to the examiner.  After interviewing the Veteran and reviewing the record, the examiner should accomplish the following:

The VA examiner should provide an opinion as to whether hypertension underwent a worsening beyond its natural progression during second period of active duty service from December 1990 to May 1991.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5. VBA should refer the VA claims file to a physician with appropriate expertise for the purpose of addressing the Veteran's claimed athlete's foot.  The Veteran does not need to be examined.  The Veteran's VA claims file, including a copy of this remand and the Veteran's complete service records, must be made available to the examiner.  After interviewing the Veteran and reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that his currently diagnosed athlete's foot was incurred in his active military service dating from April 1953 to April 1955 and from December 1990 to May 1991.  The Veteran's VA claims file, including a copy of this remand and his complete service records, must be made available to the examiner.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


